Citation Nr: 1211496	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-33 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1982 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, denied the Veteran's claim for service connection for PTSD.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at an October 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

Subsequent to the issuance of the January 2009 statement of the case (SOC), the Veteran submitted evidence pertinent to the claims on appeal.  RO consideration of this evidence was waived by the Veteran in October 2011 and in December 2011.  See 38 C.F.R. § 20.1304 (2011). 

In a May 25, 2011 statement, the Veteran indicated that she disagreed with the denial of entitlement to a total rating based upon individual unemployability (TDIU) in a May 2010 rating decision.  This statement was received more than one year after the issuance of the May 12, 2010 rating decision and cannot serve as a valid notice of disagreement.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).  The Board, however, is interrupting this statement as a new claim for entitlement to TDIU and this new claim is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83.  The threshold for finding whether the evidence indicates a link between a current disability and service is low.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran has alleged suffering from PTSD as a result of a personal assault that occurred in approximately February 1983 while she was undergoing advanced individual training (AIT) at Fort Gordon.  She also has alleged contracting a sexually transmitted disease as a result of this assault.  Service treatment records document multiple gynecological problems, including an impression of pelvic inflammatory disease in May 1984 and a right oophorectomy in August 1984.  A June 2009 opinion from Dr. S. G., a VA staff psychiatrist, noted that the Veteran had been diagnosed with PTSD and that she had a history of traumatic rape; no opinion regarding the etiology of this disability was provided.  A VA examination is therefore required to determine the nature and etiology of the Veteran's PTSD.

During the October 2011 hearing, the Veteran testified that she exhibited behavior changes, including being placed in a correctional custody facility (CCF) for disobeying an order, following her claimed personal assault in February 1983.  Behavior changes may constitute credible supporting evidence of the stressor (i.e. personal assault).  38 C.F.R. § 3.304(f)(5) (2011).  The excerpt of her personnel records contained in the claims file documents her duty assignments but does not contain her performance evaluations or other records.  As these records are pertinent to the instant claim, on remand, they must be obtained.  38 U.S.C.A.         § 5103A (West 2002). 

A June 1985 service Medical Board report indicated that the Veteran had received in-patient treatment for pelvic inflammatory disease at Letterman General Hospital.  These records are not located in the claims file and it does not appear that a request for these clinical records has been made.  The Board also notes that the Letterman General Hospital has maintained a clinical library since the mid-1950s and that such records may not be associated with a veteran's Official Military Personnel File (OMPF).  See http://www.archives.gov/st-louis/military-personnel/clinical-record-libraries.html.  As such, a request for clinical records from Letterman General Hospital must therefore be conducted. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ), including any disciplinary records.  In doing so, contact the National Personnel Records Center (NPRC) and the Department of the Army. Provide the NPRC, the service department or other depository with the appropriate information, as needed, showing performance evaluations and promotions.  Associate all documents obtained with the claims file. 

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC should obtain the Veteran's in-service clinical records from Letterman General Hospital for the referenced treatment for pelvic inflammatory disease.  The clinical library at Letterman General Hospital should be specifically contacted to obtain these records.

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

3.  Following the completion of the above development, should afford the Veteran a VA psychiatric examination to determine the nature and etiology of the Veteran's claimed PTSD.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Does the information and/or evidence of record indicate that a personal assault occurred?  The Veteran has alleged being assaulted in approximately February 1983 during advanced individual training (AIT).   In making this assessment, the examiner may consider (lay and medical) evidence from sources other than the service record, and/or evidence of behavior changes following the claimed assault in this case. (Note: The types of evidence may include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; statements from family members, roommates, fellow service members, or clergy; a request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; and/or unexplained economic or social behavior changes). 

b) If the answer to question "a" is yes, does the Veteran meet the criteria for a diagnosis of PTSD?  If so, and assuming a personal assault occurred in service as reported by the Veteran, is it at least as likely as not (50 percent or greater probability) that there is a link between any current symptoms of PTSD and that assault? 

c) If the answer to question "a" is yes, and assuming a personal assault occurred in service as reported by the Veteran, is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder, other than PTSD, was caused or aggravated by that assault? 

d)  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder, other than PTSD, had its onset in service, was otherwise caused by any incident or event that occurred during service, or was manifested within the one year following the Veteran's discharge from service in September 1985?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

5.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


